DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figure 11) in the reply filed on 12/06/22 is acknowledged.  Claims 1-9 and 13-20 are readable thereon, and claims 10-12 stand withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13-20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2008/0117688).
Regarding claim 1, Park discloses a method of operating a memory, comprising: determining a memory cell age of a plurality of memory cells (the P/E count—see Figure 8, s1100); determining a desired programming step voltage for programming memory cells having the determined memory cell age (see steps s1500-s1700, different programming increments are used based on P/E count); and performing a programming operation on the plurality of memory cells comprising applying a plurality of programming pulses to control gates of the plurality of memory cells; wherein a particular programming pulse of the plurality of programming pulses has a voltage level that is the desired programming step voltage higher than a voltage level of an immediately prior programming pulse of the plurality of programming pulses (see Figure 6, program voltages are stepped up).
Regarding claim 2, Park discloses the method of claim 1, wherein determining the memory cell age of the plurality of memory cells for performing the particular programming operation comprises determining a number of program/erase cycles experienced by the plurality of memory cells prior to performing the particular programming operation (see paragraph 0037).
Regarding claims 3 and 16, Park discloses the method of claim 1, comprises determining the desired programming step voltage for programming memory cells having the determined memory cell age using a decreasing function of memory cell age (see paragraph 0035).
Regarding claims 4 and 17, Park discloses the method of claim 3, wherein using the decreasing function of memory cell age comprises using a stepped decreasing function of memory cell age (see Figure 6 in view of paragraph 0035).
Regarding claims 5 and 18, Park discloses the method of claim 3, wherein using the decreasing function of memory cell age comprises using a decreasing function of memory cell age where a value of the desired programming step voltage at a particular memory cell age is less than or equal to a value of the desired programming step voltage at each memory cell age less than the particular memory cell age, and less than the value of the desired programming step voltage for at least a subset of memory cell ages less than the particular memory cell age (see paragraph 0035, ISPP1 is less than ISPP and greater than ISPP2).
Regarding claims 6 and 19, Park discloses the method of claim 1, wherein the desired programming step voltage is a first desired programming step voltage, wherein the plurality of programming pulses is a first plurality of programming pulses, and wherein performing the programming operation on the plurality of memory cells further comprises: determining a second desired programming step voltage for programming the plurality of memory cells; and applying a second plurality of programming pulses to the control gates of the plurality of memory cells after applying the first plurality of programming pulses to the control gates of the plurality of memory cells; wherein the second desired programming step voltage is different than the first desired programming step voltage; and wherein a particular programming pulse of the second plurality of programming pulses has a voltage level that is the second desired programming step voltage higher than a voltage level of an immediately prior programming pulse of the second plurality of programming pulses (see Figure 6 in view of Figure 9).
Regarding claim 7, Park discloses the method of claim 6, wherein the second desired programming step voltage is less than the first desired programming step voltage (ISPP1 is less than ISPP).
Regarding claim 8, Park discloses the method of claim 6, wherein determining the second desired programming step voltage for programming the plurality of memory cells comprises determining the second desired programming step voltage in response to the determined memory cell age (see Figure 6).
Regarding claims 9 and 20, Park discloses the method of claim 1, wherein the desired programming step voltage is a second desired programming step voltage, wherein the plurality of programming pulses is a second plurality of programming pulses, and wherein performing the programming operation on the plurality of memory cells further comprises: determining a first desired programming step voltage for programming the plurality of memory cells; and applying a first plurality of programming pulses to the control gates of the plurality of memory cells before applying the second plurality of programming pulses to the control gates of the plurality of memory cells; wherein the first desired programming step voltage is different than the second desired programming step voltage; and wherein a particular programming pulse of the first plurality of programming pulses has a voltage level that is the first desired programming step voltage higher than a voltage level of an immediately prior programming pulse of the first plurality of programming pulses (see Figure 6 in view of Figure 9)..


Regarding claim 13, Park discloses the memory, comprising: an array of memory cells; a trim register (see paragraph 0028) storing data indicative of a respective programming step voltage for a programming operation for each memory cell age of a plurality of memory cell ages (P/E_CNT); and a controller configured to access the array of memory cells (see Figure 5); wherein the controller is further configured to: determine a memory cell age of a plurality of memory cells of the array of memory cells; determine a particular respective programming step voltage for the programming operation corresponding to the determined memory cell age using the stored data indicative of the respective programming step voltage for the programming operation for each memory cell age of the plurality of memory cell ages; and perform the programming operation on the plurality of memory cells using the particular respective programming step voltage corresponding to the determined memory cell age (see rejection of claim 1 above).
Regarding claim 14, Park discloses the memory of claim 13, wherein the controller being configured to perform the programming operation comprises the controller being configured to: apply a plurality of programming pulses to control gates of the plurality of memory cells; wherein a particular programming pulse of the plurality of programming pulses has a voltage level that is the particular respective programming step voltage higher than a voltage level of an immediately prior programming pulse of the plurality of programming pulses (see rejection of claim 1 above).
Regarding claim 15, Park discloses the memory of claim 13, wherein the controller being configured to determine the memory cell age of the plurality of memory cells comprises the controller being configured to determine a number of program/erase cycles experienced by the plurality of memory cells prior to performing the programming operation (see rejection of claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steiner discloses a memory system wherein the program step increment is determined according to program/erase count (cell age).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824